TATE, Justice.
The defendant was convicted of the unlawful distribution of marijuana, La.R.S. 40:966, subd. A(l), and sentenced to eight years at hard labor.
On his appeal, he relies upon one bill of exception. This was taken as to the alleged improper admission into evidence of the marijuana allegedly sold by the defendant.
*820The ground urged is that the chain of possession was insufficiently shown. It is argued that the substance chemically and microscopically analyzed as marijuana was insufficiently shown to have been the substance purchased from the defendant by a state undercover agent.
The evidence shows that the six packets bought as marijuana by the undercover agent were initialled by him and placed in a larger brown envelope, upon which he placed certain other information also. The brown envelope was sealed. This letter was brought to the sheriffs office and placed within a yet larger envelope by another deputy, which was then placed in the office safe. This latter envelope (containing the brown enclosing envelope and the six packets) was later brought for analysis.
The evidence of each of the witnesses in the chain establishes its possession from purchase through analysis and up to introduction at the trial. Nevertheless, because two other deputies also had access to the office safe additional to the one who received it and placed it therein, the defendant argues that continuous possession was not sufficiently established; he suggests that “it was possible for these envelopes to be removed” and substituted or tampered with.
We do not regard as substantial this objection to admissibility of the marijuana.
As we stated in State v. Franks, 284 So.2d 584 (La.1973): “For admission into evidence a proper foundation must be laid, and the objects be reasonably identified. The law requires that evidence as to the ‘chain of evidence’ establish that it is more probable than not that the object is the one connected with the case.” This test was not met. We find no merit to the bill.
The conviction and sentence are affirmed.
Affirmed.